DISMISS; and Opinion Filed January 28, 2015.




                                            Court of Appeals
                                                             S      In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-15-00092-CV

                                              IN RE LINDA J. HART, Relator

            Original Proceeding in the Court of Appeals Fifth District of Texas at Dallas
                                                        Dallas County, Texas

                                           MEMORANDUM OPINION
                                        Before Justices Lang, Fillmore, and Brown
                                               Opinion by Justice Fillmore
           By letter dated January 22, 2015, relator notified this Court of her complaints concerning

various actions by the Dallas County District Clerk’s office. 1 She requested that the deputy

clerks of whom she complains be recused. We treat the letter as a petition for writ of mandamus.

           Texas courts of appeals have been granted limited original jurisdiction. See TEX. GOV'T

CODE ANN. § 22.221 (West 2004). We are granted mandamus jurisdiction over a district clerk

only when the actions of the district clerk interfere with the exercise of this Court’s appellate

jurisdiction. In re Smith, 263 S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

Relator’s petition does not allege any action that constitutes interference with this Court’s

appellate jurisdiction.

     1
       Relator names the Dallas County Sheriff’s Department as a party to her petition but her petition does not appear to raise any complaints
regarding the actions of the Sheriff’s Department. In any event, the Court lacks jurisdiction to grant a petition for writ of mandamus against the
Dallas County Sheriff or her staff. Silva v. Klevenhagen, 833 S.W.2d 746, 747 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (court of
appeals lacked jurisdiction to issue writ of mandamus to sheriff because he was not judge of district or county court and writ was not necessary to
enforce jurisdiction of court of appeals).
      Accordingly, we dismiss the petition.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE


150092F.P05




                                              –2–